Citation Nr: 9903664	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  93-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, to include chronic lumbar myositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946 and from March 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  
The veteran's case was remanded in April 1995 for further 
development.  The requested development having been 
completed, the case is again before the Board for appellate 
review.

The Board notes that the veteran initially requested in July 
1992 that he be provided a hearing on his case at the RO.  
The veteran was scheduled and rescheduled for a hearing 
several times, with the hearing date changes made at the 
veteran's request.  Finally, he submitted a statement in 
April 1993 wherein he withdrew his request for a hearing.  
Accordingly, the Board will proceed to adjudicate the 
veteran's claim based on the evidence of record.  


FINDINGS OF FACT

1.  Service connection for a back disorder, to include 
chronic lumbar myositis, was denied by an unappealed final RO 
decision dated in January 1953.

2.  Evidence received since the January 1953 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue at 
hand, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.





CONCLUSION OF LAW

Evidence received since the January 1953 final RO decision is 
not new and material; the veteran's claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1943 to 
February 1946, and from March 1951 to October 1952.  The 
veteran served in the Minnesota Air National Guard after his 
first period of service, to include being called to active 
duty from 1951 to 1952.  The exact period of service is not 
noted in the record.  The veteran's DD 214 for his second 
period of active duty indicates that he was discharged from 
the armed forces, rather than released to inactive duty.  
Further, the reason for his discharge was listed as hardship 
and not a medical discharge.

A review of his service medical records (SMR) does not show 
any treatment for a back complaint during his first period of 
active duty.  

In July 1949, the veteran fell and injured his back while 
working in a warehouse.  He sought medical and chiropractic 
treatment.

The veteran slipped on ice, fell, and reinjured his back in 
January 1951.  A lumbosacral x-ray study was negative for any 
disorder.  Physical examination disclosed no abnormality, and 
the appellant was diagnosed with a conversion reaction.  No 
mention was made of any type of injury related to military or 
national guard-type duties or that the veteran was then a 
member of any national guard unit at the time of this injury.

Beginning in August 1951, the veteran was treated for chronic 
lumbar myositis.  A narrative summary, dated in October 1951, 
noted that the veteran's complaint dated back to 1948 when he 
suffered a back injury while working as a civilian.  X-rays 
of the lumbar spine were reported as normal.  His October 
1952 discharge physical examination noted that the veteran 
had suffered from "recurrent back pain since 1949 when he 
fell on his back while working in warehouse,  ... no fractures 
were found, a back brace and physiotherapy was given while 
(hospitalized)."

The veteran filed a claim in November 1952, seeking service 
connection for, inter alia, chronic lumbar myositis.  In a 
rating decision, dated in January 1953, the veteran's claim 
was denied.  He was notified of the decision in February 
1953.  The veteran failed to respond to the notification and 
did not perfect a timely appeal.  Therefore, the January 1953 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302 (1998).  Accordingly, the veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (1998).  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

Evidence that was of record at the time of the RO's initial 
denial included the veteran's SMRs and the VA treatment 
records.  Based on the foregoing evidence, the RO denied the 
veteran's claim in January 1953 because the SMR evidence and 
the VA records showed that the veteran had a low back injury 
prior to his second period of service, and it was determined 
that no aggravation of the preexisting injury was shown in 
service.

In January 1992, the veteran filed to reopen his claim for 
service connection for a low back disorder, to include 
chronic lumbar myositis.  The Board notes that since the RO's 
January 1953 decision, the evidence added to the file 
includes: (1) an extract from Office of the Surgeon General 
(SGO); (2) treatment records from F. F. Bucanek, D.O., dated 
from December 1968 to July 1992; (3) workman reports dated in 
February and September 1969; (4) a letter from B. L. Gregory, 
M.D., dated in April 1969; (5) a letter from W. A. Bishop, 
dated in May 1969; (6) a radiograph report from J. R. Coy, 
M.D., dated May 1992; (7) a statement from veteran dated in 
April 1993; and, (8) a VA medical examination report dated in 
February 1995.

As a preliminary matter, the Board notes that some of the 
veteran's service medical records ("SMRs") "may" not be 
available and may have been destroyed in the 1973 fire at the 
NPRC.  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the SMRs.  Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
In April 1995, the veteran's case was remanded in an effort 
to obtain additional records that might exist.  The RO made 
several attempts to obtain any possible additional Minnesota 
Air National Guard (ANG) records.  Inquiries were sent to the 
NPRC and the Minnesota Office of the Adjutant General but the 
efforts were not successful.  Attempts were made to search 
the National Archives by using NA Form 13055.  However, in 
February 1997 the veteran submitted a form documenting 
treatment for an injury in 1993, as opposed to during 
service.  A subsequent November 1997 request for his 
completion of another form went unanswered.  In addition, the 
veteran was contacted in August 1995, October 1995, January 
1997, November 1997, June 1998, and September 1998 and asked 
to provide specific information that would support his claim.  
The veteran did provide additional medical records and 
statements regarding his claim.  Therefore the Board finds 
that the RO has satisfied its duty to assist under Cuevas.

Significantly, however, after carefully considering the 
evidence submitted since the last final RO decision, and 
finding that all of it is new in that it was not of record 
previously, in light of evidence previously available, the 
Board is compelled to find that the veteran has not submitted 
evidence which is new and material.  

The extract from the Surgeon General's Office is new to the 
record.  However, it is not material as it pertains to 
unrelated medical conditions.

The letters from Drs. Gregory and Bishop, as well as the 
workman reports for injuries suffered in February and 
September 1969 are new to the record; however, they are not 
material to resolving the issue in question.  The only 
mention of the veteran's back and his military service was 
contained in Dr. Bishop's letter.  However, Dr. Bishop merely 
recorded the veteran's history as related by him.  Dr. Bishop 
did not provide any opinion regarding a nexus between the 
appellant's then extant back problem and his military 
service.  In fact, Dr. Bishop attributed the veteran's 
symptoms to his February 1969 on the job injury.  Moreover, a 
December 1968 case history associated with the February 1969 
report indicated that the veteran suffered fractured cervical 
vertebra in an automobile accident in 1966.  Further, the 
history noted that the veteran had had a complete physical 
examination three weeks earlier than the December 1968 entry 
and had no problems at all.

The treatment records from Dr. Bucanek, while new to the 
record, do not support the veteran's claim.  The records show 
chiropractic treatment for the period from December 1968 to 
May 1992.  However, Dr. Bucanek did not provide any opinion 
linking the veteran's back problems to any incident of 
service.

Likewise, the May 1992 radiograph report from Dr. Coy merely 
noted the findings of a lumbar spine x-ray without making any 
reference as to etiology and made no reference that would 
link the findings to any incident of military service.

The veteran maintained in his April 1993 statement that, to 
the best of his knowledge, he injured his back while serving 
on active duty with the Minnesota ANG.  He then stated that 
his back did not improve and that he sought treatment after 
service.  He said that he first saw a chiropractor by the 
name of Dr. Stoutenberg, who later referred the veteran to 
Dr. Bucanek.  However, the veteran did not provide any 
records of this treatment despite the RO's request in June 
1998 to provide information regarding treatment from anyone, 
especially soon after service.  In essence the veteran felt 
this back injury in service was more serious than reported 
and that the military medical evidence would demonstrate that 
contention.  The veteran's statement is new evidence to the 
record and will be discussed more below.

The VA general medical examination in February 1995 presents 
new evidence to the file by not being of record in January 
1953.  The examiner diagnosed degenerative joint disease of 
the lumbar spine based upon physical examination.  However, 
the diagnosis was not linked to the veteran's back condition 
in service.  A lumbar spine x-ray was interpreted to show 
changes in the lumbar spine, but, again, no opinion was 
provided that linked any of the noted changes to any incident 
of service.  Accordingly, the evidence is not probative of 
the issue on appeal.

In light of the foregoing, the Board must conclude that, as 
was the situation with the RO's January 1953 rating decision, 
the necessary evidence to show that the veteran's preexisting 
back injury was aggravated during his period of military 
service still has not been provided.

The veteran has suggested that his low back disorder, to 
include chronic lumbar myositis, is due to an injury in 
service.  The veteran, however, as a lay person is not 
competent to offer an opinion concerning the etiology of any 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Moreover, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, the veteran's claim is not reopened.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

Finally, the Board notes that the veteran's representative 
has argued that the RO used an incorrect standard in 
adjudicating whether new and material evidence had been 
submitted.  Specifically, the RO relied upon a standard which 
required that, "there must be a reasonable possibility that 
the new evidence, in the context of all the evidence, both 
new and old, would change the outcome."  See Supplemental 
Statement of the Case (SSOC), dated October 1998.  This 
standard was struck down by the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d. 
1356, 1359-64 (Fed. Cir. 1998).  The Board finds that while 
the RO may have erred in articulating the old standard in 
issuing its SSOC, any error is cured by the foregoing 
analysis.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disorder, to 
include chronic lumbar myositis, service connection remains 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -


